Title: James Madison to Howard Malcom, 18 June 1830
From: Madison, James
To: Malcom, Howard


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpr.
                                
                                June 18th 1830
                            
                        
                        
                        The 2 Copies of the "Reports on Prison discipline" referred to in your letter of the 3d. inst: were recd.
                            some days ago. The letter itself was brought by the last mail with the post mark of Charleston S.C. to which it had been
                            missent. The duplicate for a friend I have sent to Mr. Howard as one to both of us.
                        I have not yet been able to give an entire reading to the little volume, but have looked eno’ into it to
                            perceive that it is full of valuable instruction on the interesting subject which it investigates Be pleased to accept
                            Sir with my thanks for your polite attention, assurances of my esteem & my cordial respects 
                        
                            
                                J. M.
                            
                        
                    